Citation Nr: 0322164	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic sacroiliitis and degenerative disc changes at L-4 to 
L-5, L-5 to S-1, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a chronic 
gynecological disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1998 
to November 1998.

In May 1999, the RO denied service connection for a chronic 
gynecological disability underlying pelvic pain and granted 
service connection for chronic sacroiliitis and degenerative 
disc changes at L-4 to L-5, L-5 to S-1, deemed 10 percent 
disabling, effective November 25, 1998.  Later, in July 1999, 
the RO granted a higher initial rating for chronic 
sacroiliitis and degenerative disc changes at L-4 to L-5, L-5 
to S-1, deemed 20 percent disabling, effective November 25, 
1998, but continued its denial of the veteran's claim for 
service connection for a gynecological disability.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a subsequent July 2001 rating decision 
in which the RO denied an increased rating for chronic 
sacroiliitis and degenerative disc changes at L-4 to L-5, L-5 
to S-1.  The RO also vacated its prior July 1999 decision and 
readjudicated the veteran's claim for service connection for 
a chronic gynecological disability, on the merits, pursuant 
to Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  [Notably, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently held that the VCAA is 
effective as of the date of its enactment in November 2000, 
and nothing in the VCAA requires retroactive application.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
While the RO's reconsideration of its prior July 1999 rating 
decision was not required under the VCAA, the fact remains 
that the RO intended to replace its July 1999 decision 
regarding service connection for a chronic gynecological 
disability with a merits-based decision in July 2001.  Under 
these circumstances, the Board concludes that a de novo 
review of the issue of service connection for a chronic 
gynecological disability is appropriate.]  

The veteran filed a notice of disagreement with the July 2001 
rating decision in September 2001, and a statement of the 
case (SOC) was issued in February 2002.  The veteran 
submitted a substantive appeal in April 2002.  

In January 2003, the Board issued notification to the veteran 
concerning a change in the law regarding the rating criteria 
for intervertebral disc disease, effective September 23, 
2002.  67 Fed. Reg. 54345-54349 (August 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  In 
April 2003, the Board undertook additional development of the 
issues on appeal, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  


REMAND

The veteran and her representative contend that the veteran's 
service-connected chronic sacroiliitis and degenerative disc 
changes at L-4 to L-5, L-5 to S-1, are more severe than 
currently evaluated.  In addition, the veteran has argued 
that she suffers pelvic pain linked to service.

Following certification of the case to the Board, in August 
2002, the veteran submitted to the Board a statement along 
with medical records from the VA Medical Center (VAMC) in 
Columbia, South Carolina, dated from February 2002 to April 
2002.  This evidence was submitted in response to the Board's 
May 2002 letter inviting the veteran to submit additional 
argument and/or evidence in support of the her claim within 
90 days of the date of the letter, pursuant to 38 U.S.C.A. 
§ 20.1304, as amended by, 67 Fed. Reg. 3099 (Jan. 23, 2002).  
However, the evidence was not accompanied by a waiver of RO 
jurisdiction (and hence, consideration) of such evidence.  
Although 38 U.S.C.A. § 20.1304, as revised, has not been 
invalidated, the fact that the regulatory provision no longer 
requires the appellant to waive RO jurisdiction of evidence 
submitted directly to the Board within the prescribed time 
limit has been called into question by the Federal Circuit's 
May 2003 decision in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, a remand for the RO to consider 
such evidence and to issue a SSOC reflecting consideration of 
such evidence is prudent.  See 38 C.F.R. §§ 19.9, 19.31.  

Furthermore, during the pendency of this appeal, in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Following a preliminary review of the case in April 2003, the 
Board issued a development memorandum, identifying necessary 
evidentiary development pursuant to the VCAA.  Consequently, 
since the issuance of the February 2002 SOC, evidence added 
to the claims file pursuant to the Board's development 
includes VA gynecological, orthopedic, and neurological 
examination reports dated in June 2003 and July 2003.  In 
addition, the Board obtained complete treatment records from 
the Columbia VAMC, dated from May 2001 to May 2003.  However, 
for the same reasons as noted above, in the absence of a 
waiver of RO jurisdiction, the Board is unable to pursue 
further notification, or render a decision, based on such 
evidence at this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  DAV v. Secretary, 327 
F.3d at 1348.  In view of that decision, and the deficiency 
noted below, a remand of this matter is necessary to avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1995).  Hence, these matters must be returned to 
the RO for consideration of the claim in light of all 
pertinent evidence and legal authority, to include the 
evidence added to the record since the February 2002 SOC.  

In addition, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has not been 
accomplished.  

First, the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the veteran's claims on 
appeal, to particularly include the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See DAV v. Secretary, 337 F.3d at 
1349.  

Furthermore, the Board's April 2003 memorandum instructing 
that the veteran undergo VA examination required that the 
report of VA neurological report be made available to the VA 
orthopedic examiner.  However, the evidence of record 
reflects that the veteran underwent VA neurological 
examination in July 2003, subsequent to his VA orthopedic 
examination in June 2003.  As a result, the June 2003 VA 
orthopedic examiner did not have available for review the VA 
neurological examiner's interpretation of the most recent 
magnetic resonance imaging (MRI) findings (dated in June 
2003).  Moreover, the June 2003 VA orthopedic examiner did 
not specify whether the claims file was made available for 
his review.  Therefore, the RO should obtain a supplemental 
VA medical opinion addressing whether the prior June 2003 VA 
orthopedic examination report should be affirmed or amended.  
If the prior VA examiner is unavailable, or if another 
examination is deemed necessary, an additional VA examination 
should be provided.  

The veteran is hereby advised that, in keeping with VA's duty 
to assist (see Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991)), the purpose of any examination requested pursuant to 
this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  If she fails to 
report for any examination scheduled in connection with her 
increased rating claim, the claim for increase shall be 
denied.  See 38 C.F.R. § 3.655.  

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

When adjudicating the increased rating claim on appeal, the 
RO should include consideration of the former criteria for 
evaluating intervertebral disc disease, as well as the 
revised criteria, effective September 23, 2002.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001); 
67 Fed. Reg. at 54,349.  The RO should also consider the most 
recent revision to the portion of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), governing the 
Musculoskeletal System and disabilities of the spine.  See 68 
Fed. Reg. 51,454 (August 27, 2003) (effective September 26, 
2003).  

If the RO again denies the claims, the supplemental SOC 
(SSOC) issued to the veteran and her representative 
explaining the reasons for the denial must include citation 
to and discussion of all additional, pertinent legal 
authority considered, to include the revised criteria, 
referred to above, and the legal authority 
codifying/implementing the VCAA that is pertinent to the 
claims on appeal (i.e., 38 C.F.R. §§ 3.102, 3.159).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should furnish to the veteran a 
letter notifying him of the VCAA, and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
service connection and increased rating 
claims currently on appeal.  The letter 
should include a summary of the 
evidencecurrently of record and specific 
notice as to the type of evidence 
necessary to substantiate the claims.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
arrange for a review of the claims file 
by the VA orthopedic examiner who 
previously examined the veteran in June 
2003, if possible.  The VA examiner 
should be asked to provide a supplemental 
opinion, based upon a review of the 
claims file, to include the July 2003 VA 
neurological examination report, as to 
whether the prior opinion should be 
affirmed or amended.  The examiner should 
provide the complete rationale for the 
supplemental opinion in a typewritten 
report.  

If the June 2001 VA examiner is not 
available, or the requested opinion 
cannot be provided without examination of 
the veteran, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, to include 
x-rays and range of motion studies, 
reported in degrees, with normal ranges 
provided for comparison purposes, should 
be accomplished, and all clinical 
findings should be reported in detail.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected chronic sacroiliitis 
and degenerative disc changes at L-4 to 
L-5, L-5 to S-1 disabilities.  

The orthopedic examiner should identify 
all orthopedic manifestations of the 
service-connected chronic sacroiliitis 
and degenerative disc changes at L-4 to 
L-5, L-5 to S-1, and report range of 
motion of the thoracic and lumbar 
(thoracolumbar) spine, in degrees, with 
normal ranges provided for comparison 
purposes.
The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is indicated, 
the examiner should note at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should also express such 
functional loss in terms of additional 
degrees of limited motion.

For VA compensation purposes, normal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are 
zero to 30 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  

If the veteran's case is considered 
exceptional, the examiner may state that 
because of age, body habitus, neurologic 
disease, or other factors not the result 
of disease or injury of the spine, the 
range of motion of the spine demonstrated 
by the veteran should be considered 
normal for her, even though it does not 
conform to the normal range of motion 
stated above.  Provided that the examiner 
supplies an explanation, the examiner's 
assessment that the range of motion is 
normal for that individual will be 
accepted.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

 7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence (to particularly include all 
evidence associated with the claims file 
since the February 2002 SOC) and legal 
authority (to specifically include all 
former and revised applicable schedular 
criteria, as discussed above (e.g., 
former and revised Diagnostic Code 5293, 
and the amended 38 C.F.R. § 4.71a, 
pertaining to Diseases and Injuries of 
the Spine).  

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate SSOC (to include citation to 
any additional legal authority 
considered, discussion of all pertinent 
evidence and legal authority, and full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




